UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(A) of the Securities Exchange Act of 1934 Filed by the Registrant☑ Filed by a Party other than the Registrant☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☑ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Under Rule § 240.14a-12 PDF SOLUTIONS, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing proxy statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☑ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: PDF SOLUTIONS, INC. 333 WestSan Carlos Street, Suite 1000 San Jose,California 95110 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held on May 27, 2014 Time and Date 10:00 a.m. local time, on Tuesday, May 27, 2014. Place PDF Solutions, Inc. corporate headquarters located at 333 WestSan Carlos Street, Suite 1000, San Jose, California 95110. Items of Business The election of three members of the Board of Directors to hold office until the first annual meeting of stockholders that is held after December31, 2016, or until each such director’s respective successor is duly elected and qualified. The ratification of the appointment by the Company’s Audit and Corporate Governance Committee of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2014. The advisory approval, by non-binding vote, of the compensation of ourNamed Executive Officersdisclosed in this proxy statement. The approval of the Company’s Second Amended and Restated 2011 Stock Incentive Plan to increase the number of authorized shares under such plan. To consider such other business as may properly come before the Annual Meeting. Record Date You are entitled to vote only if you were a stockholder as of the close of business on April 4, 2014 (the “Record Date”). Meeting Admission You are entitled to attend the Annual Meeting only if you were a stockholder as of the close of business on the Record Date or hold a valid proxy for the Annual Meeting. You should be prepared to present photo identification for admittance. If you are not a stockholder of record but hold shares through a broker, bank, trustee, or nominee (i.e. in street name), you should provide proof of beneficial ownership as of the Record Date, such as your most recent account statement prior to the Record Date, a copy of the voting instruction card provided by your broker, bank, trustee, or nominee, or similar evidence of ownership. Voting Your vote is very important. Whether or not you expect to attend the Annual Meeting in person, please vote your shares by either (i) completing and returning the enclosed proxy card in the mail; (ii) using the toll-free telephone number on your proxy card, if you are in Canada, Puerto Rico, or the United States; or (iii) using the Internet by following the instructions on your proxy card. If you vote by telephone or Internet, you do not need to return your proxy card. Hosting of the materials Our proxy statement, proxy card and annual report to stockholders for the year ended December 31, 2013, are available athttp://ir.pdf.com/sec.cfm. On behalf of our Board of Directors, thank you for your participation in this important annual process. By Order of the Board of Directors, /s/ Peter Cohn PETER COHN Secretary San Jose, California April 15, 2014 TABLE OF CONTENTS PROXY STATEMENT 1 PROPOSAL NO. 1: ELECTION OF CLASS I DIRECTORS TO THE BOARD 5 MEETINGS AND COMMITTEES OF THE BOARD OF DIRECTORS 9 CORPORATE GOVERNANCE 12 PROPOSAL NO. 2: RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 14 PROPOSAL NO.3: ADVISORY APPROVAL OF OURNAMED EXECUTIVE OFFICERS’ COMPENSATION 15 PROPOSAL NO. 4: APPROVAL OF THE SECOND AMENDED AND RESTATED 2 16 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 22 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 24 EQUITY COMPENSATION PLAN INFORMATION 25 EXECUTIVE COMPENSATION 26 COMPENSATION COMMITTEE REPORT 35 SUMMARY COMPENSATION TABLE 36 GRANTS OF PLAN-BASED AWARDS FOR FISCAL YEAR 2013 37 OUTSTANDING EQUITY AWARDS AS OF DECEMBER 31, 2013 39 OPTION EXERCISES AND STOCK VESTED IN THE FISCAL YEAR 2013 40 DIRECTOR COMPENSATION 43 AUDIT AND CORPORATE GOVERNANCE COMMITTEE REPORT 46 APPENDIX A: SECOND AMENDED AND RESTATED 2† 48 † Appendix A has been filed with the SEC but has not been printed as part of the proxy solicitation materials. Any stockholder who wishes to obtain a copy of Appendix A may do so free of charge from our Internet website at www.pdf.com , by contacting our Investor Relations Department at (408) 283-5606, or through the online EDGAR system at www.sec.gov . i PDF SOLUTIONS, INC. 333 West San Carlos Street, Suite 1000 San Jose, California95110 PROXY STATEMENT FOR THE 2 To Be Held on May 27, 2014 Our Board is soliciting proxies for our 2014 annual meeting of stockholders.This proxy statement contains important information for you to consider when deciding how to vote on the matters brought before the Annual Meeting.Please read it carefully. The Board set April 4, 2014, as the record date for the Annual Meeting (the “Record Date”).Stockholders of record who owned our common stock on that date are entitled to vote at and attend the Annual Meeting, with each outstanding share entitled to one vote.On the record date, there were 30,442,971 shares of our common stock, $0.00015 par value, outstanding. Voting materials, which include this proxy statement, a proxy card and the 2013 Annual Report, will be mailed to stockholders on or about April 21, 2014. In this proxy statement: ● “We,” “us,” “our,” “PDF,” “PDF Solutions,” and the “Company” refer to PDF Solutions, Inc.; ● “Annual Meeting” means our 2014 annual meeting of stockholders; ● “Board” or “Board of Directors” means our Board of Directors; and ● “SEC” means the Securities and Exchange Commission. We have summarized below important information with respect to the Annual Meeting. Time and Place of the Meeting The Annual Meeting is being held on Tuesday, May 27, 2014, at 10:00 a.m. local time, at the Company’s headquarters located at 333 West San Carlos Street, Suite 1000, San Jose, California 95110. All stockholders of record who owned shares of our stock as of the Record Date may attend the Annual Meeting. Purpose of the Proxy Statement and Proxy Card You are receiving a proxy statement and a proxy card from us because you owned shares of our common stock on the Record Date.This proxy statement describes matters on which we would like you, as a stockholder, to vote.It also gives you information on these matters so that you can make an informed decision. If you sign the proxy card, you appoint Dr.John K. Kibarian, our Chief Executive Officer and President, and Gregory C. Walker, our Vice President, Finance and Chief Financial Officer, or either of them, proxies and attorneys-in-fact to represent you at the Annual Meeting.Dr.Kibarian and/or Mr. Walker will vote your shares at the Annual Meeting as you have instructed them on the proxy card that you return.Your shares will be voted whether or not you attend the Annual Meeting.Even if you plan to attend the Annual Meeting, it is a good idea to, in advance of the Annual Meeting, indicate your preferences on the enclosed proxy card, and then date, sign and return your proxy card, or vote your shares by telephone or via the Internet, just in case your plans change and you are unable to attend the Annual Meeting. Proposals to be Voted on at the Annual Meeting You are being asked to vote on the following: To elect three members of the Board of Directors to hold office until the first annual meeting of stockholders that is held after December 31, 2016, or until such each director’s respective successor is duly elected and qualified. To ratify the appointment by the Company’s Audit and Corporate Governance Committee of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2014. 1 To approve, by non-binding vote, the compensation of ourNamed Executive Officers disclosed in this proxy statement. To approve the Company’s Second Amended and Restated 2011 Stock Incentive Plan to increase the number of authorized shares under the plan. To take action on any other business as may properly come before the 2014 Annual Meeting or any adjournments or postponements thereof. The Board recommends a vote FOR the director nominees and FOR Proposals 2, 3 and 4. Voting Procedures You may vote by mail. To vote by mail, please indicate your preferences on the enclosed proxy card, date and sign your proxy card and return it in the enclosed, postage-prepaid and addressed envelope. If you mark your voting instructions on the proxy card, your shares will be voted as you have instructed. You may vote in person at the Annual Meeting. We will pass out written ballots to any stockholder who attends the Annual Meeting in person and requests to vote in person.If your shares are held in “street name” and you wish to vote at the Annual Meeting, you must notify your broker, bank or other nominee and obtain the proper documentation to vote your shares at the Annual Meeting.Holding shares in “street name” means your shares of stock are held in an account by your stockbroker, bank or other nominee, and the stock certificates and record ownership are not in your name. You may vote by telephone or via the Internet. If you live in the United States, Puerto Rico, or Canada, you may submit your votes on the proxy by following the “Vote-by-Telephone” instructions on the proxy card.If you have Internet access, you may submit your proxy from any location in the world by following the “Vote-by-Internet” instructions on the proxy card. You may revoke your proxy. If you change your mind after you have returned your proxy card or submitted your proxy by telephone or via the Internet, you may revoke your proxy at any time before the polls close at the Annual Meeting.You may revoke your proxy by: ● entering a new vote by telephone, via the Internet or by signing and returning another proxy card at a later date, but before the polls close at the Annual Meeting; ● providing written notice of the revocation before the Annual Meetingto us at PDF Solutions, Inc., Attention: Corporate Secretary, 333 West SanCarlos Street, Suite 1000, San Jose, California, 95110; or ● voting in person at the Annual Meeting. Proxy Solicitation We will pay for the solicitation of proxies. Solicitation of proxies may be made by means of personal calls upon, or telephonic, facsimile or electronic communications with, stockholders or their personal representatives by our directors, officers and employees. Our directors, officers and employees will not receive additional remuneration. We will reimburse banks, brokers, custodians, nominees and fiduciaries for their reasonable charges and expenses to forward our proxy materials to the beneficial owners of our common stock. Multiple Proxy Cards If you received more than one proxy card, it means that you hold shares in more than one account.Please sign and return all proxy cards that you have received to ensure that all of your shares are voted. 2 Quorum Requirement Shares are counted as “present” at the Annual Meeting if the stockholder either: ● votes in person at the Annual Meeting; or ● has properly submitted a proxy card in the mail, or voted by telephone or via the Internet. The presence (either in person or by proxy) of a majority of our outstanding shares constitutes the quorum required for holding the Annual Meeting and conducting business. Consequences of Not Returning Your Proxy Card; Broker Non-Votes If your shares are held in your name, you must return your proxy card in the mail, vote by telephone or via the Internet, or attend the Annual Meeting in person, in order to vote on the proposals.If your shares are held in “street name” and you do not return your proxy card in the mail, or vote by telephone or via the Internet, your stockbroker may either: ● vote your shares on routine matters; or ● leave your shares unvoted. Under the rules that govern brokers who have record ownership of shares that are held in “street name” for their clients, brokers may vote such shares on behalf of their clients with respect to “routine” matters (such as the ratification of auditors), but not with respect to non-routine matters (such as the election of directors or a proposal submitted by a stockholder).If the proposals to be acted upon at the Annual Meeting include both routine and non-routine matters, the broker may turn in a proxy card for uninstructed shares that votes FOR the routine matters, but expressly states that the broker is not voting on non-routine matters.This is called a “broker non-vote.”Broker non-votes will be counted for the purpose of determining the presence or absence of a quorum, but will not be counted for the purpose of determining the number of votes cast.Because the election of directors is done by a plurality of the votes, broker non-votes will not affect the election of directors. We encourage you to provide specific instructions to your stockbroker by returning your proxy card or voting by telephone or Internet.This ensures that your shares will be properly voted at the Annual Meeting. Effect of Abstentions Abstentions are counted as shares that are present and entitled to vote for the purposes of determining the presence of a quorum, butwill not be counted either in favor of or against any of the proposals and will have the same effect as negative votes. Required Vote For the Election of Directors Assuming a quorum of stockholders is represented either in person or by proxy at the Annual Meeting, the nominees receiving the most votes cast will be elected as the Class I directors. Tabulation of the Votes Votes cast by proxy or in person at the Annual Meeting will be tabulated by a representative of Computershare, our transfer agent, and delivered to Rochelle Woodward, our General Counsel.Mrs. Woodward will act as the Inspector of Elections at the Annual Meeting.The Inspector of Elections also has the responsibility of determining whether a quorum is present at the Annual Meeting. Those shares represented by the proxy cards received, marked, dated, and signed or represented by votes cast using the telephone or the Internet, and not revoked, will be voted at the Annual Meeting.If the proxy card specifies a choice with respect to any matter to be acted on, the shares will be voted in accordance with that specified choice.Any proxy card which is returned unmarked will be voted FOR the director nominees and FOR Proposals 2, 3 and 4, and in any manner that the proxy holders deem desirable for any other matters that come before the Annual Meeting.Broker non-votes will count as present for purposes of a quorum, but will not be considered as voting with respect to any matter for which the broker does not have voting authority, including the election of a director. We believe that the procedures to be used by the Inspector of Elections to count the votes are consistent with Delaware law concerning voting of shares and determination of a quorum. Publication of Voting Results We will announce preliminary voting results at the Annual Meeting.We will publish the preliminary, or if available, final, voting results in a Current Report on Form 8-K to be filed with the SEC on or before the fourth business day following the date of our Annual Meeting.If not published in an earlier Current Report on Form 8-K, we will publish the final voting results in a Current Report on Form 8-K to be filed with the SEC within four business days after the final voting results are known.You may obtain a copy free of charge from our Internet website at www.pdf.com , by contacting our Investor Relations Department at (408) 283-5606, or through the online EDGAR system at www.sec.gov . 3 Other Business We do not know of any business to be considered at the Annual Meeting other than the proposals described in this proxy statement.However, if any other business is properly presented at the Annual Meeting, your signed proxy card gives authority to Dr.Kibarian and Mr. Walker to vote on such matters at their discretion. Proposals for Next Year’s Annual Meeting To have your proposal included in the proxy statement for the 2014 annual meeting of stockholders, pursuant to Rule 14a-8 under the Securities and Exchange Act of 1934, as amended, you must submit your proposal in writing by the date that is 120 calendar days before the anniversary of the date that this year’s proxy statement is “released to stockholders,” or in other words the mailing date. Thus, assuming that this proxy statement is mailed on or about Monday, April 21, 2014, your proposal for the 2015 annual meeting of stockholders should arriveat the Company’s office by Friday, December 19, 2014. Your proposal should be addressed to us at PDF Solutions, Inc., Attention: Secretary, 333 West San Carlos Street, Suite 1000, San Jose, California 95110. In addition, our Bylaws provide that a proposal that a stockholder delivers or mails to our principal executive offices not less than 90 days and no more than 120 days prior to the one year anniversary date of this year’s meeting, which will beMay 27, 2015 (the “Anniversary Date”), shall be considered timely received, which means any such proposal would need to be delivered or mailed to us between January 27, 2015 and February 26, 2015.However, our Bylaws also provide that if the date of the annual meeting of stockholders is more than 30 days prior to, or more than 60 days after the Anniversary Date, and less than 60 days notice of the date of the meeting is given to stockholders, to be timely received the proposal must be received from the stockholder not later than the close of business on the 10th day following the datethe meeting date was first publicly announced.If you submit a proposal for the 2015 annual meeting of stockholders after February 26, 2015, or, in the circumstances described above, later than the close of business on the 10th day following the date that 2014 annual meeting of stockholders was first publicly announced, thenmanagement has the sole discretion topresent the proposal at the meeting, and the proxies for the 2015 annual meeting of stockholders will confer discretion on the management proxy holders to vote for or against your proposal at their discretion. Important Notice of Availability of Proxy Materials for the Annual Meeting of Stockholders to be held on May 27, 2014: Our proxy materials including our proxy statement, 2013 Annual Report on Form 10-K and proxy card are available on the Internet and may be viewed and printed, free of charge, at http://ir.pdf.com/sec.cfm. 4 PROPOSAL NO. 1:ELECTION OF CLASS I DIRECTORS The Board of Directors, upon recommendation from the Nominating Committee of the Board of Directors, hasnominated three candidates for election to the Board this year as Class I directors, Thomas Caulfield, DES, R. Stephen Heinrichs, and Joseph R. Bronson.Detailed information about the nominees is provided below. Nominees for the Class I Directors The Company’s amended and restated bylaws (our “Bylaws”) provide that the number of directors shall be established by the Board or the stockholders of the Company.The Company’s amended and restated certificate of incorporation provides that the directors shall be divided into three classes, with each class serving for staggered, three-year terms and one class being elected at each year’s annual meeting of stockholders.The Board has set the number of Directors at six, consisting of three Class I directors, two Class II directors andone Class III director. Dr. Albert Y.C. Yu will retire from the Board at the completion of his Class I term at the Annual Meeting. The Class I directors elected at the Annual Meeting will hold office until the first annual meeting that is held after the fiscal year ending December 31, 2016, or until such director’s successor has been duly elected and qualified.The terms of the Class II and Class III directors will expire at the annual meeting of stockholders next following the fiscal years ending December 31, 2014, and December 31, 2015, respectively. If any director is unable to stand for re-election, the Board may reduce the size of the Board, designate a substitute or leave a vacancy unfilled.If a substitute is designated, proxies voting on the original director candidate will be cast for the substitute candidate. Unless otherwise instructed, the proxy holders will vote the proxies received by them for the Company’s nominee named below.In the event that the Company’s nominee becomes unable or declines to serve as a director at the time of the Annual Meeting, the proxy holders will vote the proxies for any substitute nominee who is designated by the current Board to fill such vacancy.It is not expected that the nominees listed below will be unable or will decline to serve as directors. The Class I nominees listed below include Dr. Caulfield and Mr. Heinrichs, who presently serve as directors of the Company, and Mr. Bronson, a new nominee, all of whom have consented to serve a three-year term. Certain individual experience, qualifications, attributes and skills of the below named directors that led the Board to conclude that each should be re-nominated or nominated, as the case may be, as a director are described inthe biographies below. The information below was provided by the nominees and the continuing Class II and Class III directors with unexpired terms. There is no family relationship between the continuing directors, executive officers and the Class I nominees. Nominees for Class I Directors: Thomas Caulfield, DES Age 55 Director Since; Class 2006; Class I Business Experience and Education Dr. Caulfield is presently the COO at Soraa, Inc. Prior to Soraa, Dr. Caulfield was an Entrepreneur in Residence at Khosla Ventures from March 2012 through April 2012,and Chief Executive Officer of Caitin, Inc. from September 2010 through February 2012. Dr. Caulfieldwas Chief Operating Officer of Ausra, Inc fromOctober 2009 through March 2010and Executive Vice President of Sales, Marketing and Customer Satisfaction at Novellus Systems, Inc. from October 2005 through September 2009; and, prior to that, Vice President of Semiconductor Operations at International Business Machines Corporation for 16 years. Dr. Caulfield received a B.S. in Physics from St. Lawrence University and a B.S., M.S., and a DES in Materials Science/Metallurgy from Columbia University. Board Committee Memberships Chairman of the Compensation Committee since May 2010. Member of the Audit and Corporate Governance Committee, the Nominating Committee and the Strategic Committee since October 2008. Qualifications & Attributes Dr. Caulfield has many years of experience as an executive officer in the semiconductor industry. In addition to bringing industry experience, Dr. Caulfield brings key senior management, leadership, strategic planning and marketing experience to our Board. 5 R. Stephen Heinrichs Age 67 Director Since; Class 2005; Class I Business Experience and Education Mr. Heinrichs is currently a private investor and President of New California Ventures, LLC, an early-stage private fund for companies and ideas related to California State University, Fresno and the San Joaquin Valley. Most recently, he served as a director of Avistar Communications Corporation from December 1997 through June 2013, and of Catapult Communications Corporation from September 2005 through June 2009, when the company was acquired by Ixia. Mr. Heinrichs also served as a director and was the audit committee chairman of Artisan Components, Inc. from January 2003 through 2005, when the company was acquired by ARM Holdings PLC. Prior to his retirement in 2001, Mr. Heinrichs served as Chief Financial Officer of Avistar Communications Corporation, a company he co-founded. Mr. Heinrichs received a B.S. in Accounting from California State University Fresno. Board Committee Memberships Chairman of the Audit and Corporate Governance Committee since August 2005. Member of the Compensation Committee and Nominating Committee since October 2008. Qualifications & Attributes Mr. Heinrichs received his Certified Public Accountant license in December 1971 and has over 40 years of experience in finance and operations through positions he has held with various companies in public accounting and as a corporate officer. The Board has determined that Mr. Heinrichs is the audit committee’s “audit committee financial expert” based on his knowledge and understanding of generally accepted accounting principles and financial statements; experience analyzing and evaluating financial statements that present a breadth and level of complexity of accounting issues relevant to those of the Company; and an understanding of internal control over financial reporting. This financial experience is beneficial to the Company and to Mr. Heinrichs’ role as the Chairman of the Audit and Corporate Governance Committee. Joseph R. Bronson Age 65 Business Experience and Education Mr. Bronson is currently Principal of The Bronson Group, LLC, which provides financial and operational consulting services, and is a Strategic Advisor to Cowen & Co., a New York City based investment bank. He also serves on the boards of directors of Maxim Integrated Products, Inc., Jacobs Engineering Group Inc., SDC Materials, and Ryan Herco Flow Solutions. Prior to his affiliation at Cowen & Co., from May 2011 to March 2014, he was affiliated with GCA Savvian, LLC, as an Advisory Director. From January 2009 to March 2010, Mr. Bronson served as the Chief Executive Officer of Silicon Valley Technology Corporation,a private company that provides technical services to the semiconductor and solar industries. Prior to that, from August 2007 to October 2008, Mr. Bronson served as President and Chief Operating Officer of Sanmina-SCI, a worldwide contract manufacturer, and also served on Sanmina-SCI's board of directors from August 2007 to January 2009. Mr. Bronson holds a B.S. in accounting from Fairfield University and an M.B.A. in financial management from The University of Connecticut. Qualifications & Attributes Mr. Bronson has extensive experience in finance and operations through positions he has held with various companies, including as President and Co-Chief Executive Officer of FormFactor, Inc., a manufacturer of advanced semiconductor wafer probe cards, between 2004 and 2007 and 21 years at Applied Materials in senior level operations management, concluding with the positions of Executive Vice President and Chief Financial Officer. Mr. Bronson is also a Certified Public Accountant in the State of New York, a member of the American Institute of Certified Public Accountants and a Series 7 and Series 63 Investment Advisor registered at FINRA. This financial experience is beneficial to the Company and, combined with Mr. Bronson’s extensive knowledge of the industry and operations, enables him to provide valuable strategic input to the Company. Continuing Class II Directors: Lucio Lanza Age 69 Director Since; Class 1995; Class II Business Experience and Education Mr. Lanza is the Managing Director of Lanza techVentures, an early stage venture capital and investment firm, which he founded in January 2001. Since 2008, he has been a general partner and the chief technology strategist of Radnorwood Capital, LLC, and an investor in public technology companies. Mr. Lanza served as a non-executive director of ARM from December 2004 to May 2010, and serves on the board of directors of several private companies. In August 2010, he joined the board of Harris & Harris Group, a publicly traded venture capital company that invests in nanotechnology and microsystems. Mr. Lanza received a doctorate in electronic engineering from Politecnico of Milan. Board Committee Memberships Chairman of the Board since April 2004. Member of the Audit and Corporate Governance Committee since September 2006, and the Strategic Committee since October 2008. Qualifications & Attributes Mr. Lanza’s extensive operating history in the industry and detailed knowledge of the Company, combined with his experience as a chairman and director of numerous publicly traded and private semiconductorcompanies, serves the Company well in his role as our Chairman and as a director. 6 Kimon Michaels, Ph.D. Age 48 Director Since; Class 1995; Class II Business Experience and Education Dr. Michaels, one of our founders, has served as our Vice President, Products and Solutions since July 2010. Dr. Michaels served as our Vice President, Design for Manufacturability from June 2007 through June 2010. Prior to that, Dr. Michaels served as our Vice President, Field Operations for Manufacturing Process Solutions from January 2006 through May 2007. From March 1993 through December 2005, he served in various vice presidential capacities at PDF. He also served as Chief Financial Officer from November 1995 to July 1998. Dr. Michaels received a B.S. in Electrical Engineering, an M.S. E.C.E. and a Ph.D. E.C.E. from Carnegie Mellon University. Committee Memberships None Qualifications & Attributes Dr. Michaels provides the Board with unique insight regarding Company-wide issues as an executive of the Company in various leadership capacities and levels of operations, and as a co-founder of the Company. This experience provides the Board with invaluable insight into Company operations. Continuing Class III Director: John Kibarian, Ph.D. Age 50 Director Since; Class 1992; Class III Business Experience and Education Dr. Kibarian is one of our founders and has served as our President since November 1991 and our Chief Executive Officer since July 2000. Dr. Kibarian received a B.S. in Electrical Engineering, an M.S. E.C.E. and a Ph.D. E.C.E. from Carnegie Mellon University. Board Committee Memberships Member of the Strategic Committee since October 2008. Qualifications & Attributes Being a leader of the Company since its founding, Dr. Kibarian brings to our Board an extraordinary understanding of our Company’s business, history and organization. Dr. Kibarian’s training and education as an engineer, together with his day-to-day leadership and intimate knowledge of our business and operations, helps the Board in developing and executing the Company’s long-term strategy. 7 Vote Required If a quorum is present at the Annual Meeting, the nominees receiving the highest number of affirmative votes will be elected as Class I directors for the three-year term following the Annual Meeting. Unless marked otherwise, proxies received will be voted FOR the election ofthe nominees. Recommendation of the Board THE BOARD RECOMMENDS THAT OUR STOCKHOLDERS VOTE FOR THE ELECTION OF THE CLASS I DIRECTOR NOMINEES INDICATED ABOVE. 8 MEETINGS OF THE BOARD OF DIRECTORS AND ATTENDANCE Board Meetings in 2013 6 Board Committees Audit and Corporate Governance Compensation Nominating Strategic Total Committee Meetings in 2013 14 (the number of meetings held by each committee is set forth below) Director Attendance in 2013 Eachincumbent Board member attended 75% or more of the meetings of the Board and the committees on which he served, held during the period for which he was a director or committee member. At our 2013 annual meeting of stockholders, all directors were present either in person or by telephone and are expected to attend the 2014 Annual Meeting, unless an emergency or unavoidable conflict prevents them from doing so. BOARD COMMITTEES The following table provides additional information regarding the committees of our Board of Directors during fiscal 2013: Name of Committee andMembers Principal Functions of the Committee Number of Meetings in Fiscal 2013 Audit and Corporate Governance Committee Mr. Heinrichs (Chair) Mr. Lanza Dr. Caulfield ● Recommends the engagement of the independent registered public accounting firm. ● Monitors the effectiveness of our internal and external audit efforts. ● Monitors and assesses the effectiveness of our financial and accounting organization and the quality of our system of internal accounting controls. ● Oversees all aspects of the Company’s corporate governance functions on behalf of the Board and makes recommendations on corporate governance issues. ●
